EXHIBIT 10.2

 

 



LOCK-UP AND LEAK-OUT AGREEMENT

 

THIS DEBT SETTLEMENT LOCK-UP AND LEAK-OUT AGREEMENT (this “Agreement”) is
entered into and effective as of June 26, 2017 (the “Effective Date”) by and
between Gopher Protocol Inc., a Nevada corporation with an address at 2500
Broadway, Suite F-125, Santa Monica, CA 90404, (the “Company”) and Guardian
Patch LLC, a California limited liability company (hereinafter the “Note
Holder”) (each a “Party” and collectively the “Parties”).

 

W I T N E S S E T H:

 

WHEREAS, on May 23, 2017, the Company issued that certain 6% Convertible Note to
the Note Holder in the amount of $660,131.80 (the “Note”); and

WHEREAS, the Note is convertible into shares of common stock, par value $0.00001
per share of the Company’s common stock (the “Common Stock”); and

WHEREAS, by virtue of the Note, if converted the Note Holder beneficially owns
shares of Common Stock pursuant to the right of conversion of the Note into
Common Stock under the terms and conditions therein; and,

WHEREAS, Company has required that the Note Holder agree to refrain from
conversion and then any sales of Common Stock of the Company, and the Note
Holder has agreed to so refrain, pursuant to the terms and conditions of this
Agreement; and

 

WHEREAS, the Note Holder understands that the Company may be seeking additional
capital or funding and believes that the lock-up and leak-out restrictions and
provisions, as further described herein, will improve the Company’s prospects
for obtaining additional financing and thus improving the overall financial
condition of the Company; and

 

WHEREAS, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Note Holder has agreed to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt of which
is hereby acknowledged it is hereby agreed as follows:

 

1.                  Lock-Up Provisions.    Subject to the terms of this
Agreement, the Note Holder agrees that for a period of nine (9) months from the
Effective Date of this Agreement (the “Lock-Up Period”), the Note Holder shall
not convert the Note into Common Stock for safe keeping or, directly or
indirectly, sell, offer to sell, contract to sell, assign, pledge, hypothecate,
encumber or otherwise transfer, or enter into any contract, option or other
arrangement or understanding with respect to the sale, assignment, pledge or
other disposition of (each a “Transfer”) any beneficial rights with respect to
the Note.

 



GOPH - 2017-06-12 Lock Up Leak Out

Page 1 of 6

_______ _______

 

 

 

2.                  Leak-Out Provisions.     Subject to the terms of this
Agreement, the Note Holder agrees that for a period beginning immediately upon
the end of the Lock-Up Period and ending fifteen (15) months from the Effective
Date of this Agreement (the “Leak-Out Period”), the Note Holder shall have the
right to sell the lessor of (i) five (5%) percent of the previous day’s traded
volume of the Company’s Common Stock, or (ii) Five Thousand (5,000) shares of
the Common Stock on a per daily basis.

 

3.                  Equitable Remedies. As an material inducement to enter into
this Agreement, the Note Holder expressly acknowledges and agrees that the
Company’s remedy at law for a breach or threatened breach of any of the
provisions of this Agreement would be inadequate and, in recognition of this
fact, in the event of a breach or threatened breach by the Note Holder of any of
the provisions of this Agreement, it is agreed that, in addition to any remedy
at law, the Company shall be entitled, without posting any bond, to equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy which may then
be available. Nothing herein contained shall be construed as prohibiting the
Company from pursuing any other remedies available to it for such breach or
threatened breach, including, without limitation, issuing stop transfer
instructions to the Company’s transfer agent in connection with any purported
transfer of Locked-Up Note or the beneficially owned Common Stock by the Note
Holder in violation of the provisions of this Agreement.

 

4.                  Transfer Restrictions; Transfer Agent Instructions.    The
Note Holder shall not transfer, assign, mortgage, hypothecate or otherwise
encumber or permit or suffer any encumbrance of all or any part of the Note
Holder’s shares derived under this Agreement unless prior written consent is
obtained from the Company, which may be granted or withheld in the Company’s
sole discretion. Any attempt so to transfer or encumber any such interest shall
be null and void ab initio. Note Holder understands and agrees that, in order to
ensure compliance with the restrictions and conditions referred to in this
Agreement, the Company may issue appropriate “stop-transfer” and other
instructions to its transfer agent (“Stop Transfer Instructions”) and that, if
the Company transfers its own securities, it may make appropriate notations to
the same effect in its own records. The Note Holder agrees and consents to the
entry of any Stop Transfer Instructions with the Company’s transfer agent
against the Transfer of the Note or the beneficially owned Common Stock held by
the Note Holder except in strict compliance with the terms and conditions of
this Agreement. After the Lock-up Period and Leak –out Period has lapsed, the
Company shall direct its transfer agent to release the Stop Transfer
Instructions.

 

5.                  Representations and Warranties.  Each party hereto hereby
represents and warrants to the other party as follows:

 

(a)   Authorization.  Such party has the full right, power and authority to
enter into this Agreement and to perform the terms and provisions hereof.  The
execution, delivery and performance of this Agreement by such party have been
duly authorized by all necessary action on the part of such party, and this
Agreement constitutes the valid and binding obligation of such party,
enforceable against such party in accordance with its terms.

 

(b)   No Conflicts.  Neither the execution and delivery of this Agreement nor
compliance with the terms and provisions hereof on the part of such party shall
breach any statutes or regulations of any governmental authority, domestic or
foreign, or shall conflict with or result in a breach of such party’s
organizational document(s) (if applicable) or of any of the terms, conditions or
provisions of any judgment, order, injunction, decree, agreement or instrument
to which such party is a party or by which it or its assets are or may be bound,
or constitute a default thereunder or an event which with the giving of notice
or passage of time or both would constitute a default thereunder, or require the
consent of any person or entity.

 



GOPH - 2017-06-12 Lock Up Leak Out

Page 2 of 6

_______ _______

 

 

 

(c)   Consents and Approvals.  No consent, waiver, approval, order, permit or
authorization of, or declaration or filing with, or notification to, any person
or entity is required on the part of such party in connection with the execution
and delivery of this Agreement or the consummation of the transactions
contemplated hereby.

 

6.                  Representations, Warranties and Covenants of the Note
Holder.

 

The Note Holder represents, warrants and agrees with, the Company that:

 

(a)           This Agreement has been duly executed and delivered by the Note
Holder and constitutes a valid and binding obligation of the Note Holder
enforceable in accordance with its terms;

 

(b)         Transfer of the shares by Note Holder shall only be made in
compliance with all applicable securities laws and the terms of this
Agreement. Except as specifically provided in this Agreement, Note Holder
represents, warrants and agrees that Note Holder will not engage in short sales
including, hypothecate, sell or otherwise transfer the Securities unless
registered under the Act or in reliance upon an exemption there from, and fully
understands and agrees that Note Holder must bear the economic risk of his
purchase for an indefinite period of time because, among other reasons, the
Securities or underlying securities have not been registered under the Act or
under the securities laws of certain states and, therefore, cannot be resold,
pledged, assigned or otherwise disposed of unless they are subsequently
registered under the Act. Note Holder also understands that the Company is under
no obligation to register the Securities on its behalf or to assist Note Holder
in complying with any exemption from registration under the Act.  

 

(c)           The Note Holder is not subject to or obligated under any
provisions of any law, regulation, order, judgment or decree which would be
breached or violated by the execution, delivery and performance of this
Agreement by the Note Holder and the consummation of the transactions
contemplated hereby.

 

7.            Miscellaneous.

 

(a)                Notices.    All notices or other communications required or
permitted by this Agreement or by law to be served on or given to either party
to this Agreement by the other party shall be in writing and shall be deemed
duly served when personally delivered to the party at an address agreed upon by
both parties.

 

(b)               Governing Law.   The validity, interpretation, construction
and performance of this Agreement shall be governed by the laws of the State of
California, without giving effect to the principles of conflict of laws. Any
action brought by either party against the other concerning the transactions
contemplated by this Agreement shall be brought only in the state courts or in
the federal courts located in the county and state Los Angeles, California. The
parties to this Agreement hereby irrevocably waive any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens. The
parties executing this Agreement and other agreements referred to herein or
delivered in connection herewith on behalf of the Company agree to submit to the
in personam jurisdiction of such courts and hereby irrevocably waive trial by
jury. If either party commences an action arising out of this Agreement, the
prevailing party shall, in addition to any other damages and costs awarded, be
entitled to reasonable legal fees incurred in connection with the prosecution or
defense of such action.

 



GOPH - 2017-06-12 Lock Up Leak Out

Page 3 of 6

_______ _______

 

 

 

(c)                Headings. The headings preceding the text of the several
sections of this Agreement are inserted for convenience and shall not affect the
meaning, construction, scope or effect of this Agreement.

 

(d)               Assignment.  This Agreement and all the provisions hereof will
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

 

(e)                Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such provision or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.

 

(f)                Amendment.   The Board of Directors may amend the terms of
the Agreement if it determines it is in the best interest of the Company and its
Note Holders. In the event either party wishes to amend this Agreement, the
Agreement may only be amended or waived in a writing executed by the both
parties.

 

(g)               Waiver; No Waiver of Rights. Any provision of this Agreement
may be waived however, no failure or delay on the part of any party in
exercising any right, power or privilege under this Agreement shall operate as
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by applicable law.

 

(h)               Complete Agreement.  This Agreement contains the complete
agreement between the parties hereto and supersedes any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way.

 

(i)                 Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

 



GOPH - 2017-06-12 Lock Up Leak Out

Page 4 of 6

_______ _______

 

 

 

(j)                 Advice of Counsel. EACH PARTY ACKNOWLEDGES THAT, IN
EXECUTING THIS AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE
OF INDEPENDENT LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND
PROVISIONS OF THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY
PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.

 

 

[ Remainder of Page Intentionally Left Blank; Signature Page to Follow ]

 



GOPH - 2017-06-12 Lock Up Leak Out

Page 5 of 6

_______ _______

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the Effective Date defined above.

 

 

 

company:

 

Gopher Protocol, INC.

   

 





  By:   /s/ Michael Murray     Name: Michael Murray     Title: Chief Executive
Officer      

 

 



 

NOTE HOLDER:

 

GUARDIAN PATCH LLC

By: Alpha Holdings, LLC

Its: Managing Member

   

 





  By:   /s/ Randolph Ben Clymer     Name: Randolph Ben Clymer     Title:
President

 

 

 

 

 

 



 

 

[ Signature Page to Lock-Up Leak-Out Agreement ]





GOPH - 2017-06-12 Lock Up Leak Out

Page 6 of 6



 



